PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

In Re: LORRAINE B. RUNSKI,
Debtor.

CYPHER CHIROPRACTIC CENTER,
                                                                     No. 96-1081
Creditor-Appellant,

v.

LORRAINE B. RUNSKI,
Debtor-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, District Judge.
(CA-95-1427-A, BK-95-11819-MVB)

Argued: October 29, 1996

Decided: December 18, 1996

Before WILKINSON, Chief Judge, and WIDENER and WILKINS,
Circuit Judges.

_________________________________________________________________

Reversed by published opinion. Judge Wilkins wrote the opinion, in
which Chief Judge Wilkinson and Judge Widener joined.

_________________________________________________________________

COUNSEL

ARGUED: Warren W. Grossman, GROSSMAN & SANDOVAL,
McLean, Virginia, for Appellant. Steven Brett Ramsdell, TYLER,
BARTL, BURKE & ALBERT, Alexandria, Virginia, for Appellee.
ON BRIEF: Thomas P. Gorman, TYLER, BARTL, BURKE &
ALBERT, Alexandria, Virginia, for Appellee.

_________________________________________________________________

OPINION

WILKINS, Circuit Judge:

Cypher Chiropractic Center (Cypher) appeals a decision of the
bankruptcy court allowing the debtor, Lorraine B. Runski, to redeem
certain personal property pursuant to 11 U.S.C.A.§ 722 (West 1993).
We conclude that the property in question is not subject to redemption
because it is not "intended primarily for personal, family, or house-
hold use." Accordingly, we reverse.

I.

In 1993, Cypher sold its chiropractic business and all of its assets
to Runski for $50,000. Cypher financed a portion of the purchase
amount, securing the loan with a lien on the medical and office equip-
ment included in the purchase of the business assets. Runski eventu-
ally defaulted on the loan and filed a Chapter 7 bankruptcy petition.
The bankruptcy court granted Runski's subsequent motion to redeem
the medical and office equipment pursuant to § 722, concluding that
because Runski owned the property in her own name and was the sole
user, the medical and office equipment constituted"property intended
primarily for personal . . . use" within the meaning of that provision.
The district court affirmed.

We review the decision of the district court de novo, effectively
standing in its shoes to consider directly the findings of fact and con-
clusions of law by the bankruptcy court. Butler v. David Shaw, Inc.,
72 F.3d 437, 440 (4th Cir. 1996). As such, we review legal conclu-
sions by the bankruptcy court de novo and may overturn its factual
determinations only upon a showing of clear error. Id. at 441. The
proper construction of the Bankruptcy Code is a question of law sub-
ject to plenary review. Id.

                     2
II.

Section 722 of the Bankruptcy Code provides:

          "An individual debtor may, whether or not the debtor has
          waived the right to redeem under this section, redeem tangi-
          ble personal property intended primarily for personal, fam-
          ily, or household use, from a lien securing a dischargeable
          consumer debt, if such property is exempted under section
          522 of this title or has been abandoned under section 554 of
          this title, by paying the holder of such lien the amount of the
          allowed secured claim of such holder that is secured by such
          lien.

11 U.S.C.A. § 722. Cypher does not dispute that the medical and
office equipment at issue either is exempted or has been abandoned
by the trustee, thereby making the property available for redemption.
Accordingly, the principal issue before us is whether the bankruptcy
court correctly determined that the property was"property intended
primarily for personal, family, or household use."

Cypher contends that the bankruptcy court erred in determining
that Runski was entitled to redeem the medical and office equipment.
Before the bankruptcy court, Runski agreed that the medical and
office equipment is not "family" or "household" goods, but argued
that because she owned the equipment in her own name and that she,
herself, used it in the course of her business, the equipment was "per-
sonal" to her. The bankruptcy court agreed.1 Cypher challenges this
_________________________________________________________________
1 In holding that the medical and office equipment was for personal use
and thus subject to redemption under § 722, the bankruptcy court noted
that the right of redemption under § 722 was intended to be broader than
the right of redemption under the Uniform Commercial Code. See 11
U.S.C.A. § 722 note. Of course, by its own terms § 722 is broader than
the right of redemption contained in § 9-506 of the Uniform Commercial
Code. See U.C.C. § 9-506, 3B U.L.A. 370 (1992). For example, § 722
does not require the debtor to pay the indebtedness in its entirety in order
to redeem the property. Compare S. Rep. No. 989, 95th Cong., 2d Sess.
7, reprinted in 1978 U.S.C.C.A.N. 5787, 5793 (noting that § 722 allows
a debtor to redeem property by paying the lesser of the amount of the

                    3
ruling, maintaining that the relevant consideration in determining
whether property is subject to redemption under§ 722 is the purpose
for which the property is used, not the manner in which it is titled.
And, Cypher argues, because the property was used for the purpose
of conducting a business, it is not "intended primarily for personal . . .
use" within the meaning of § 722. We agree.

Section 722 was enacted to protect debtors from creditors with
security interests in all of the debtor's property, including household
goods such as furnishings, cooking utensils, pets, clothing, or musical
instruments. See H.R. Rep. No. 595, 95th Cong., 2d Sess. 127-128
(1977), reprinted in 1978 U.S.C.C.A.N. 5963, 6088-89. Although
such items have little market value, they have a high replacement
cost, allowing unscrupulous creditors to threaten foreclosure on all of
the debtor's personal property thereby exerting undue pressure on the
debtor to reaffirm the debt. Id. Section 722 was intended to solve this
problem by effectively giving the debtor a right of first refusal over
a foreclosure sale, allowing the debtor to redeem the property by pay-
ing the lienholder the value of the property or the amount of the lien,
whichever is less. S. Rep. No. 989, 95th Cong., 2d Sess. 7, 95 (1978),
reprinted in 1978 U.S.C.C.A.N. 5787, 5793, 5881. The debtor thus is
protected from having to replace mundane household items, while the
creditor is assured of receiving the amount of his secured claim. H.R.
Rep. No. 595 at 127, reprinted in 1978 U.S.C.C.A.N. at 6088. The
provision is targeted explicitly to the problem of consumer debtors;
partnership and corporate debtors are excluded. See 4 Collier on
Bankruptcy ¶ 722.01[1] (Lawrence P. King ed., 15th ed. 1996).

The phrase "personal, family, or household use" is not defined in
the Bankruptcy Code, and the limited caselaw construing § 722 is not
helpful. However, similar language is found in the definition of the
term "consumer debt," which the Code defines as "debt incurred by
an individual primarily for a personal, family, or household purpose."
_________________________________________________________________

claim or the value of the property) with U.C.C. § 9-506 official cmt., 3B
U.L.A. 371 (1992) (stating that in order to redeem property under
§ 9-506, the debtor must pay all obligations then due and noting that "[i]f
unmatured obligations remain, the security interest continues to secure
them as if there had been no default").

                     4
11 U.S.C.A. § 101(8) (West 1993). Because the rules of statutory con-
struction require us to presume that these terms have the same mean-
ing throughout the same act, see United States Nat'l Bank v.
Independent Ins. Agents of Am., Inc., 508 U.S. 439, 460 (1993), we
turn to cases construing the language of § 101(8) for aid in determin-
ing the proper meaning of the nearly identical language found in § 722.2

In determining whether debt is for "personal, family, or household
purposes" under § 101(8), courts look to the purpose for which the
debt was incurred. See Zolg v. Kelly (In re Kelly), 841 F.2d 908, 913
(9th Cir. 1988). And, courts have concluded uniformly that debt
incurred for a business venture or with a profit motive does not fall
into the category of debt incurred for "personal, family, or household
purposes." See, e.g., id. ("Debt incurred for business ventures or other
profit-seeking activities is plainly not consumer debt . . . ."); In re
Bell, 65 B.R. 575, 577 (Bankr. E.D. Mich. 1986) (same). In short,
debt incurred for a business venture is not "consumer debt" because
it is not "debt incurred by an individual primarily for a personal, fam-
ily, or household purpose."

Runski acknowledges that the medical and office equipment is
used with a profit motive, i.e., she seeks to make a living as a chiro-
practor. Runski essentially argues, however, that because she owns
the property in her own name, it is property for personal use. She
asserts that any other reading of the language of§ 722 would overem-
phasize the importance of the terms "family use" and "household
use," effectively eliminating the term "personal use" from the statute.
We disagree. The terms "personal," "family," and "household"
describe three different categories of goods, and although these cate-
gories undoubtedly overlap to some extent--for example, a television
set may be used by the debtor personally and by family members--
there are some items of personal property, such as clothing, that only
the debtor typically would use. Thus, excluding goods used with a
profit motive from the category of "personal use" consumer goods
does not read the category out of § 722. Runski's argument also is
_________________________________________________________________
2 The comparison between the language of § 101(8) and the language
of § 722 is particularly appropriate in light of Congress' intent to protect
consumer debtors in enacting § 722. See S. Rep. No. 989 at 7, reprinted
in 1978 U.S.C.C.A.N. at 5793.

                    5
problematic in that it focuses on the manner in which the property is
titled to the exclusion of the more relevant consideration of the use
of the property. Consequently, we conclude that property used for
business purposes or with a profit motive is not"property intended
primarily for personal . . . use" within the meaning of § 722.3

III.

We hold that the bankruptcy court erred in determining that prop-
erty is redeemable under § 722 solely because it is titled in the name
of the debtor. Rather, the proper course in deciding whether personal
property is "intended primarily for personal, family, or household
use," and thus is subject to redemption, is to examine the purposes for
which the property is used. Because the property at issue is used
solely for the operation of a business, it is not redeemable under
§ 722. Accordingly, we reverse.4

REVERSED




_________________________________________________________________
3 Cypher also argues that, even if the medical and office equipment is
property intended for personal use within the meaning of § 722, redemp-
tion nevertheless was unavailable because the lien securing the property
was not for a "consumer debt" as that term is defined in § 101(8). As dis-
cussed above, Runski purchased Cypher's business and related assets for
the purpose of engaging in the practice of chiropractic medicine as a
means of earning her living. Therefore, the debt secured by the medical
and office equipment is not a "consumer debt," and thus the property
securing it is not subject to redemption on this additional basis.
4 Runski contends that if this court concludes that the bankruptcy court
erred in its ruling on the merits of the motion for redemption of property,
we should remand for a determination of whether Cypher's opposition to
that motion was filed timely. The bankruptcy court elected to overlook
any procedural failing by Cypher in favor of reaching the merits of the
appropriateness of redemption. Although the record is not clear, it
appears that the bankruptcy court intended to grant an enlargement of
time for the filing of an opposition pursuant to Bankruptcy Rule
9006(b)(1), 11 U.S.C.A. (West Supp. 1996).

                    6